EXHIBIT 10.1


EXECUTION COPY




 


AMENDED AND RESTATED
SUBSTITUTE ENERGY PURCHASE AGREEMENT
BY AND BETWEEN
WESTMORELAND PARTNERS
AND
VIRGINIA ELECTRIC AND POWER COMPANY
Dated as of
September 25, 2017









--------------------------------------------------------------------------------


TABLE OF CONTENTS








ARTICLE 1
DEFINITIONS AND INTERPRETATION 1

1.1
Definitions 1

1.2
Interpretations 4

ARTICLE 2
SALE AND PURCHASE OF SUBSTITUTE ENERGY 4

2.1
Purchase and Sale 4

2.2
Forward Contract 4

ARTICLE 3
NOTICES 5

3.1
Notices 5

3.2
Addressees and Addresses 5

3.3
Changes to Addressees or Addresses 5

ARTICLE 4
TERM 5

4.1
Term 5

ARTICLE 5
COMPLIANCE WITH LAWS; FINE AND PENALTIES 6

5.1
Compliance with Laws and Codes 6

5.2
Fines Imposed on Westmorland 6

5.3
Fines Imposed on Dominion 6

ARTICLE 6
REPRESENTATIONS AND WARRANTIES OF WESTMORELAND 6

6.1
Representations and Warranties of Westmoreland 6

ARTICLE 7
SUBSTITUTE ENERGY 7

7.1
Daily Elections by Dominion 7

7.2
Substitute Energy Cap 7

7.3
Quantity of Substitute Energy 8

7.4
Delivery Point 8

ARTICLE 8
BOOKS AND RECORDS 8

8.1
Records 8

8.2
Time Periods 8

8.3
Examination of Records 9

ARTICLE 9
COMPENSATION, PAYMENT, AND BILLINGS 9

9.1
Variable Payment 9

9.2
Fixed Payment 9

9.3
Dispatch Incentive Payment 9



 
i
 




--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)






9.4
Payment Instructions 9

9.5
Netting 9

ARTICLE 10
DEFAULTS AND REMEDIES 10

10.1
Defaults and Cure 10

10.2
Westmoreland Defaults 10

10.3
Failures with Regard to Bilaterals and Liability 11

ARTICLE 11
PERFORMANCE SECURITY 11

11.1
Amount 11

11.2
Form of Security 11

11.3
Use of Security 12

ARTICLE 12
FORCE MAJEURE 12

12.1
Obligations Excused 12

12.2
No Extension of Term 12

12.3
Impact on Payments 12

ARTICLE 13
TAXES 13

13.1
Taxes 13

ARTICLE 14
CHOICE OF LAW 13

14.1
Choice of Law 13

ARTICLE 15
MISCELLANEOUS PROVISIONS 13

15.1
Assignment 13

15.2
Amendment 13

15.3
No Waiver 13

15.4
Headings 13

15.5
Not for Benefit of Third Parties 14

15.6
No Joint Venture 14

15.7
Survival 14

15.8
Waiver of Consequential Damages 14

15.9
Indemnification 14

ARTICLE 16
STATUTORY AND REGULATORY CHANGES 14

16.1
Disallowance 14

16.2
Mobile Sierra 14



 
ii
 




--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)








ARTICLE 17
ENTIRETY 15

17.1
Entirety of Agreement 15





SCHEDULE A - PRICING


SCHEDULE B – MONTHLY MAXIMUMS


 
iii
 




--------------------------------------------------------------------------------






AMENDED AND RESTATED SUBSTITUTE ENERGY PURCHASE AGREEMENT


THIS AMENDED AND RESTATED SUBSTITUTE ENERGY PURCHASE AGREEMENT (this "Agreement"
) is effective as of the 1st day of October, 2017 ( "Effective Date"), and is by
and between WESTMORELAND – PARTNERS, a Virginia general partnership
("Westmoreland"), and VIRGINIA ELECTRIC AND POWER COMPANY, a Virginia public
service corporation, operating in North Carolina as Dominion Energy North
Carolina ("Dominion"). Both Westmoreland and Dominion are herein individually
referred to as a "Party," and collectively referred to as the "Parties."
RECITALS


WHEREAS, the Parties were parties to that certain Consolidated Power Purchase
and Operating Agreement for Roanoke Valley Units 1 and 2 by and between
Westmoreland Partners and Virginia Electric and Power Company effective December
23, 2013 (the "PPA"); and further such PPA was replaced by the Substitute Energy
Purchase Agreement by and between Westmoreland Partners and Virginia Electric
and Power Company effective as of December 21, 2016 (the “Substitute Energy
Agreement”);


WHEREAS, this Agreement replaces the Substitute Energy Agreement in its entirety
upon the Effective Date;


WHEREAS, Westmoreland wishes to sell Substitute Energy to Dominion, such sale to
be pursuant to the terms and conditions set forth herein; and


WHEREAS, Dominion wishes to purchase Substitute Energy, pursuant to the terms
and conditions set forth herein; and


WHEREAS, the Parties intend this Agreement as an amendment and restatement of
the Substitute Energy Agreement superseding such Substitute Energy Agreement in
its entirety.


NOW, THEREFORE, in consideration of the above premises (which are hereby
incorporated by reference into this Agreement) and the promises and the mutual
covenants set forth herein, the receipt and sufficiency of which are hereby
acknowledged, and intending to be legally bound thereby, the Parties agree as
follows:


1

--------------------------------------------------------------------------------







ARTICLE 1

DEFINITIONS AND INTERPRETATION
1.1    Definitions. Whenever the following terms appear in this Agreement,
whether in the singular or in the plural, present or past tense, they shall have
the meaning stated below:
"Agreement" has the meaning set forth in the Preamble.
"Business Day" means Monday through Friday excluding holidays recognized by PJM
or Dominion. As of the date of this Agreement, these holidays include New Year’s
Day, Martin Luther King’s Birthday, Good Friday, Memorial Day, Fourth of July,
Labor Day, Veteran’s Day, Thanksgiving Day, day after Thanksgiving Day,
Christmas Eve and Christmas Day. The Day Dominion observes such holidays may be
changed by Dominion upon ten (10) Days written notice to Westmoreland.
"Day" means the 24-hour period beginning at 0000 hours and ending 24 hours later
at 2400 hours of the same Day Eastern Time.
"Day-ahead Price" means the Day-ahead locational marginal price announced by PJM
for a given zone in PJM.
"Disallowance" has the meaning set forth in Section 16.1 (Disallowance).
"Dominion" has the meaning set forth in the Preamble.
"Effective Date" has the meaning set forth in the Preamble.
"Energy Purchase Price" means the price per kilowatt-hour that Dominion will
pay, in accordance with Article 9 (Compensation, Payment, and Billings) and
Schedule A – Pricing, to Westmoreland for Substitute Energy.
"Fixed Payment" means the price in cents per Day per kW of Substitute Energy as
set forth in Section II of Schedule A – Pricing.
"Force Majeure" has the meaning set forth in Section 12.1 (Obligations Excused).
    
"Interest" means the compensation for the accrual of monetary obligations under
this Agreement computed Monthly and prorated daily from the time each such
obligation arises based on an annual interest rate equal to the Prime Rate plus
two (2) percent. For purposes of this Agreement, Prime Rate shall mean the Prime
Rate published in the most recent edition of the Wall Street Journal (or similar
publication should the Wall Street Journal no longer provide such Prime Rate),
determined for each obligation to pay interest at the time such obligation
arises.
"Month" means a calendar month.


2

--------------------------------------------------------------------------------





"NCUC" means the North Carolina Utility Commission.
"Party" or "Parties" has the meaning set forth in the Preamble.
"PJM" means the PJM Interconnection, LLC, and its successors, a regional
transmission organization (RTO).
"PJM Agreements" means the PJM Open Access Transmission Tariff, Operating
Agreement of PJM, PJM Reliability Assurance Agreement among Load-Serving
Entities in the PJM South Region and any other applicable PJM agreements,
tariffs, manuals or rules setting forth the rights and obligations of the
Parties with respect to PJM.
"PJM-West Hub" means the PJM-West Hub as defined in the PJM Agreements, which is
the hub that acts as the source and sink for Substitute Energy.
"PPA" has the meaning set forth in the first Recital.
"SCC" means the State Corporation Commission of Virginia.
"Substitute Delivery Point" means the PJM-West Hub.
"Substitute Energy" means energy sold by Westmoreland, or by Westmoreland’s
designee or agent, to Dominion pursuant to a Substitute Energy Bilateral
Schedule and delivered to the Substitute Delivery Point.
"Substitute Energy Bilateral Schedule" has the meaning set forth in Section 7.3
(Quantity of Substitute Energy).
"Substitute Energy Cap" means the total amounts for each Month in a given Year
shown in Schedule B – Monthly Maximums.
"Substitute Energy Non-Delivery Damages" has the meaning set forth in Section
10.3 (Failures with Regard to Bilaterals and Liability).
"Term" has the meaning set forth in Section 4.1 (Term).
"Westmoreland" has the meaning set forth in the Preamble.
"Year" means the 12-Month period beginning 12:00 midnight on December 31 and
ending at 12:00 midnight on the subsequent December 31. Notwithstanding the
foregoing provisions, if the Term is canceled, expires or otherwise terminates
on any Day other than December 31, the term Year shall also be deemed to refer
to the time from and including January 1 of such Year through the effective date
of such cancellation, expiration or termination for purposes of this Agreement.


1.2    Interpretations. Any references in this Agreement to specific Sections
shall be deemed to be references to Sections of this Agreement, unless the
context requires otherwise. Unless


3

--------------------------------------------------------------------------------





the context otherwise requires, the capitalized terms used in this Agreement
shall have the definitions set forth in this Article 1.
(a)    The singular shall include the plural, and the masculine shall include
the feminine and neuter, as the context requires.
(b)    The terms "includes" or "including" means "including, but not limited
to."
(c)    Any term not defined in this Article 1, shall have its plain meaning in
common English usage provided that words and abbreviations having well-known
meaning in the United States electric generation industry shall have those
meanings.
(d)    Reference to an agreement, contract, or document shall include any
subsequent amendments to such agreement, contract, or document unless otherwise
stated herein.
(e)    Reference to a Party includes that Party’s successors and permitted
assigns.
(f)    Reference to a governmental authority shall include an entity succeeding
to its functions.
(g)    All monetary amounts refer to the currency of the United States.
(h)    All references herein to time shall mean "Eastern Time." Eastern Time
means either Eastern Standard Time or Eastern Daylight Savings Time, as in
effect, from time to time, in Richmond, Virginia.
ARTICLE 2    

SALE AND PURCHASE OF SUBSTITUTE ENERGY
2.1    Purchase and Sale. Westmoreland agrees to sell, and Dominion agrees to
purchase, all of the Substitute Energy, subject to the terms and conditions of
this Agreement up to the Monthly amounts set forth in Schedule B – Monthly
Maximums and up to the Substitute Energy Cap.
2.2    Forward Contract. The Parties acknowledge and agree that this Agreement
constitutes a "forward contract" and the Parties agrees that both Parties are
"forward contract merchants" within the meaning of the United States Bankruptcy
Code.


ARTICLE 3    

NOTICES
3.1    Notices. Any notice or communication required to be in writing hereunder
shall be given by any of the following means: registered, certified, or first
class mail or ground or air courier, or mutually agreed electronic means such as
email and PDF. Such notice or communication shall


4

--------------------------------------------------------------------------------





be sent to the respective Parties at the address listed below. Except as
expressly provided herein, any notice shall be deemed to have been given when
sent. Any notice given by first class mail shall be considered sent at the time
of posting and, if sent by ground or air courier, such notice shall be deemed
sent one (1) Business Day after delivery to the courier.
3.2    Addressees and Addresses. For all notice purposes herein, the notice
shall be addressed as follows:
In the case of Westmoreland, to:
Westmoreland Partners
9540 South Maroon Circle, Suite 200
Englewood, Colorado 80112
Attn: Senior Vice President & Chief Administrative Officer
Email: jgrafton@westmoreland.com
In the case of Dominion, to:
Dominion Energy North Carolina
Director – Power Contracts
5000 Dominion Boulevard
Glen Allen, VA 23060
Attn: Director – Power Contracts
Email: j.scott.gaskill@dom.com


3.3    Changes to Addressees or Addresses. Either Party may, by prior written
notice to the other, change the representative or the address to which such
notices and communications are to be sent.
ARTICLE 4    

TERM
4.1    Term. The Term of this Agreement is from the Effective Date through March
31, 2019, unless sooner terminated or cancelled in accordance with the
Agreement.
ARTICLE 5    .

COMPLIANCE WITH LAWS; FINES AND PENALTIES
5.1    Compliance with Laws. The Parties shall comply with all applicable laws,
rules, regulations and ordinances in the performance of this Agreement.
5.2    Fines Imposed on Westmorland. Any fines or other penalties incurred by
Westmoreland or its agents, employees or subcontractors for noncompliance by
Westmoreland, its


5

--------------------------------------------------------------------------------





employees, or subcontractors with laws, rules, regulations or ordinances shall
not be reimbursed by Dominion but shall be the sole responsibility of
Westmoreland.
5.3    Fines Imposed on Dominion. If fines, penalties or legal costs are
assessed against Dominion by any government agency or court or any other laws,
rules, regulations or ordinances with which compliance is required herein, or if
the work of Westmoreland or any part thereof is delayed or stopped by order of
any government agency or court due to Westmoreland’s noncompliance with any such
laws, rules, regulations or ordinances, Westmoreland shall indemnify and hold
harmless Dominion against any and all fines or penalties imposed on Dominion
clearly attributable to the sole failure of Westmoreland to comply therewith.
Westmoreland shall also reimburse Dominion for any and all legal or other
expenses (including attorneys’ fees) reasonably incurred by Dominion in
connection with such fines or penalties.
ARTICLE 6    

REPRESENTATIONS AND WARRANTIES OF WESTMORELAND


6.1    Representations and Warranties of Westmoreland. Westmoreland and the
general partners of Westmoreland hereby represent and warrant as follows:
(a)    Organization. (i) Westmoreland is a partnership duly organized, validly
existing and in good standing under the laws of the Commonwealth of Virginia;
(ii) the general partners of Westmoreland are Westmoreland Roanoke Valley, L.P.,
a limited partnership whose general partner is WEI Roanoke Valley, Inc., both of
which are duly organized, validly existing and in good standing under the laws
of the State of Delaware, and Westmoreland–North Carolina Power, L.L.C., a
limited liability company that is duly organized, validly existing and in good
standing under the laws of the Commonwealth of Virginia; (iii)Westmoreland and
the general partners of Westmoreland are qualified to do business in North
Carolina and in each other jurisdiction where the failure so to qualify would
have a material adverse effect upon their business or financial condition; and
(iv) each has all requisite power and authority to conduct its business, to own
its properties, and to execute, to deliver, and to perform its obligations under
this Agreement.
(b)    Authority. The execution, delivery and performance by Westmoreland of
this Agreement have been duly authorized by all necessary partnership, limited
liability company or corporate action as applicable, and do not and will not:
(i) require any consent or approval of the Westmoreland’s board of directors,
partners or shareholders as applicable, other than that which has been obtained
(evidence of which shall be, if it has not heretofore been, delivered to
Dominion), (ii) violate any provisions of Westmoreland’s corporate bylaws or
other organic documents, any indenture, contract or agreement to which it is a
party or by which it or its properties may be bound, or any law, rule,
regulation, order, writ, judgment, injunction, decree, determination, or award
presently in effect having applicability to Westmoreland, or (iii) result in a
breach or constitute a default under Westmoreland’s corporate bylaws, other
organic documents or other material indentures, contracts, or agreements, and
Westmoreland is not in default under its corporate bylaws or other organic


6

--------------------------------------------------------------------------------





documents or other material indentures, contracts, or agreements to which it is
a party or by which it or its property may be bound.
(c)    Governmental Approvals. No authorizations or approval by any governmental
or other official agency is necessary for the due execution and delivery by
Westmoreland of this Agreement as in effect on the date of this Agreement.
(d)    Binding Agreement. This Agreement is a valid and binding obligation of
Westmoreland.
(e)    No Pending Actions. There is no pending or threatened action or
proceeding affecting Westmoreland before any court, governmental agency or
arbitrator that could reasonably be expected to affect materially and adversely
the financial condition of Westmoreland or the ability of Westmoreland to
perform its obligations hereunder, or which purports to affect the legality,
validity or enforceability of this Agreement (as in effect on the date of this
Agreement).
ARTICLE 7    

SUBSTITUTE ENERGY
7.1    Daily Elections by Dominion. Dominion shall have the right to make an
election to receive or not receive Substitute Energy on a daily basis.
7.2    Substitute Energy Cap. Westmoreland shall have no further obligation to
deliver Substitute Energy during any Month in excess of the amount shown in
Schedule B – Monthly Maximums.
7.3    Quantity of Substitute Energy. If Dominion so elects to take Substitute
Energy for a given Day, such request must be in the amount of 200 MWh in each
hour of a Day, (or 4800 MWh per Day, except for those partial days or day-light
saving days pursuant to Schedule B), as elected by Dominion up to the Monthly
amount shown in Schedule B – Monthly Maximums. If Dominion so elects to take
Substitute Energy, Westmoreland has the obligation to deliver and Dominion has
the obligation to accept, Substitute Energy in the amount so elected by
Dominion, subject to the Substitute Energy Cap. Any rights of Dominion to elect
to take an amount of Substitute Energy in a given Month that have not been
exercised by Dominion by the end of such Month shall be lost and not carried
over to future Months. Dominion shall provide Westmoreland with a requested
schedule of hourly Substitute Energy for each Day, in increments of no less than
twenty-four (24) hours, no later than 1000 hours on the first (1st) Business Day
following the Day in question and Westmoreland shall purchase the designated MWh
of Substitute Energy and shall enter into a bilateral schedule(s) with Dominion,
pursuant to the PJM Agreements (the "Substitute Energy Bilateral Schedule"), to
sell such MWh of Substitute Energy to Dominion for each Day of each Month
subject to the Substitute Energy Cap.. Westmoreland shall enter such Substitute
Energy Bilateral Schedule no later than 1400 hours on the first (1st) Business
Day following the Day in question at which time such a Substitute Energy
Bilateral Schedule shall be reviewed for conformity to Dominion’s request
submitted to Westmoreland as above and, if such Substitute Energy Bilateral


7

--------------------------------------------------------------------------------





Schedule is in compliance with Dominion’s request, it shall be confirmed by
Dominion and accepted by PJM for the Day in question. The Party entering such a
Substitute Energy Bilateral Schedule into PJM must give the other Party notice
of such event as soon as practicable. The Parties shall use the then current PJM
procedures to effect all Substitute Energy Bilateral Schedules. Westmoreland, or
its designee, shall be the Substitute Energy seller, Dominion shall be the
designated buyer, and the corresponding source and sink shall be the PJM-West
Hub. The designated seller shall be authorized and competent to conduct such
transactions in the PJM Substitute Energy procedures. Pricing to be paid by
Dominion for such Substitute Energy shall be the Energy Purchase Price specified
in Schedule A – Pricing. If Westmoreland fails to enter or confirm such
Substitute Energy Bilateral Schedule as described in this paragraph,
Westmoreland shall be liable to Dominion for damages as set forth in Section
10.3 (Failures with Regard to Bilaterals and Liability).
7.4    Delivery Point. Westmoreland shall sell and deliver, or cause to be
delivered, and Dominion shall purchase and receive, or cause to be received, the
quantity of the Substitute Energy at the Substitute Delivery Point.
ARTICLE 8    

BOOKS AND RECORDS
8.1    Records. Each Party shall keep complete and accurate records and all
other data required by each of them for the purposes of proper administration of
this Agreement.
8.2    Time Periods. All such records shall be maintained for a minimum of five
(5) years after the creation of such record or data and for any additional
length of time required by regulatory agencies with jurisdiction over the
Parties; provided, however, that Westmoreland shall not dispose of or destroy
any such records even after the five (5) years without thirty (30) Days prior
notice to Dominion.
8.3    Examination of Records. Either Party shall have the right from time to
time, upon fourteen (14) Days written notice to the other Party, to examine the
relevant records and data of the other Party relating to this Agreement at any
time during the period the records are required to be maintained.
ARTICLE 9    

COMPENSATION, PAYMENT, AND BILLINGS
9.1    Variable Payment. Dominion shall compensate Westmoreland for Substitute
Energy on a per kWh basis at a rate equal to the Energy Purchase Price specified
in Schedule A – Pricing.
9.2    Fixed Payment. Dominion shall compensate Westmoreland for Substitute
Energy on a fixed per kW-day basis at a rate equal to the Fixed Payment as
specified in Schedule A – Pricing.
9.3    Payment instructions.


8

--------------------------------------------------------------------------------





a)    Payment to Dominion shall be made by check to the following address:
Dominion Energy North Carolina
5000 Dominion Boulevard
Glen Allen, VA 23060
Attention: Director – Power Contracts


Payment to Westmoreland shall be made by wire transfer to the following account:


Bank Name: The Private Bank
Bank Address: 70 W Madison Ave, Chicago, IL 60606
Routing No: [XXXXXXXX]
Beneficiary Name: Westmoreland Partners
Account No: [XXXXXXX]
b)    Changes to Instructions. Either Party may, by prior written notice to the
other, change the address to which such payments are to be sent.
9.4    Netting. The Parties hereby agree that they may discharge mutual debts
and payment obligations due and owing to each other on the same date through
netting, in which case all amounts owed by each Party to the other Party for
performance or non-performance under this Agreement, including any related
damages calculated pursuant to Section 10.3 (Failures with Regard to Bilaterals
and Liability) may be set-off against payments due the other Party, including
Fixed Energy Payments.
ARTICLE 10    

DEFAULTS AND REMEDIES
10.1    Defaults and Cure. If either Party defaults under this Agreement, then
the non-defaulting Party shall give the defaulting Party written notice
describing such default. The defaulting Party shall be given sixty (60) Days
from the receipt of such notice to cure such default; provided, however, that
there shall be no cure period for defaults under Section 10.2.1 Bankruptcy or
Insolvency Events) and the cure period is limited to five (5) Days for defaults
under Section 10.2.2 (Security). If the default (other than those described in
Sections 10.2.1 and 10.2.2) cannot be cured within sixty (60) Days with the
exercise of reasonable diligence, then the non-defaulting Party shall grant an
additional reasonable period of time to cure such default, if the default is an
Westmoreland default, but such period of time shall not exceed an additional
sixty (60) Days in which to cure such default. If the defaulting Party fails to
cure such default within the prescribed period of time, then the non-defaulting
Party may, in addition to any other rights or remedies available at law or in
equity, immediately terminate this Agreement and consider defaulting Party in
material breach of its obligations under this Agreement.
10.2    Westmoreland Defaults. Any of the following conditions shall be
considered defaults by Westmoreland under this Section 10.2, including without
limitation:
10.2.1    Bankruptcy or Insolvency Event. If Westmoreland:


9

--------------------------------------------------------------------------------





(a)    commences a voluntary case or proceeding under any applicable Federal or
state bankruptcy, insolvency, reorganization or other similar law or any other
case or proceeding to be adjudicated a bankrupt or insolvent;
(b)    consents to the entry of a decree or order for relief in respect of
Westmoreland in any involuntary case or proceeding under any applicable Federal
or state bankruptcy, insolvency, reorganization or other similar law or to the
commencement of any bankruptcy or insolvency case or proceeding against it;
(c)    files any petition, answer or consent seeking reorganization or relief
under any applicable Federal or state law;
(d)    consents to the filing of any petition or to the appointment of or taking
possession by a custodian, receiver, liquidator, assignee, trustee, sequestrator
or similar official of Westmoreland or of any substantial part of its property;
(e)    makes an assignment for the benefit of creditors;
(f)    is unable or admits in writing its inability to pay its debts generally
as they become due; or
(g)    takes any action in furtherance of any of the foregoing.
10.2.2    Security. Failure to post security as stipulated in Article 11
(Performance Security), for which event a five (5) Day cure period shall be
permitted hereunder; Westmoreland agrees that in no event shall Westmoreland be
entitled to any further extension of the deadline for the posting of security
pursuant to Section 11.1 (Amount), including by reason of Force Majeure pursuant
to Article 12 (Force Majeure).
10.3    Failures with Regard to Bilaterals and Liability. If Westmoreland is
obligated but fails to either (i) submit to PJM a proposed Substitute Energy
Bilateral Schedule to which the Parties have agreed, or (ii) confirm to PJM a
proposed Substitute Energy Bilateral Schedule submitted by Dominion, to the
extent of such failure, as Westmoreland’s sole liability for damages and
Dominion’s exclusive remedy for damages therefor, Westmoreland shall be liable
to Dominion for "Substitute Energy Non-Delivery Damages." The Substitute Energy
Non-Delivery Damages, for each MWh that would have been scheduled in such
proposed Substitute Energy Bilateral Schedule, shall be equal to the following
calculation:
The sum of two dollars ($2) per MWh multiplied by the number of MWh pursuant to
the proposed Substitute Energy Bilateral Schedule to which the Parties had
agreed, plus one hundred percent (100%) of the positive difference, if any,
obtained by subtracting the Energy Purchase Price from the Day-ahead Price at
the Dominion Zone in PJM multiplied by the number of MWh pursuant to the
proposed Substitute Energy Bilateral Schedule to which the Parties had agreed.


10

--------------------------------------------------------------------------------





ARTICLE 11    

PERFORMANCE SECURITY
11.1    Amount. During the effectiveness of this Agreement, Westmoreland shall
provide and maintain, at Westmoreland’s sole expense, security for
Westmoreland’s performance under this Agreement as described in Section 11.2
(Form of Security), in an amount equal to two million five hundred thousand
dollars ($2,500,000). Such security shall be maintained throughout the Term of
this Agreement.
11.2    Form of Security. Security for compliance with Section 11.1 (Amount)
shall consist of one or more of the following:
(a)    An unconditional and irrevocable direct pay letter of credit issued by a
bank acceptable to Dominion in a form and with substance acceptable to Dominion;
(b)    A payment or performance bond issued by a company acceptable to Dominion
for payment to Dominion in the event of a material breach by Westmoreland in a
form and with substance acceptable to Dominion;
(c)    A corporate guaranty that Dominion, at its discretion, deems to be
equivalent in quality to the security detailed in (a) and (b) above in a form
and with substance acceptable to Dominion.
11.3    Use of Security. Dominion shall be allowed to collect any funds due and
owing by Westmoreland to Dominion from the performance security provided under
this Article 11 that are not paid in a timely manner, and Westmoreland shall be
obligated to replenish the security after any such withdrawal.
ARTICLE 12    

FORCE MAJEURE
12.1    Obligations Excused. Neither Party shall be responsible or liable for or
deemed in breach of this Agreement because of any delay in the performance of
their respective obligations hereunder due solely to circumstances beyond the
reasonable control of the Party experiencing such delay, including but not
limited to acts of God or actions or failures to act on the part of governmental
authorities preventing performance (such causes hereinafter called "Force
Majeure"); provided, that:
(a)    The non-performing Party gives the other Party written notice describing
the particulars of the occurrence within seventy-two (72) hours of the beginning
of said occurrence.
(b)    The suspension of performance is of no greater scope and of no longer
duration than is required by the Force Majeure;


11

--------------------------------------------------------------------------------





(c)    The non-performing Party uses its best efforts to remedy its inability to
perform;
(d)    When the non-performing Party is able to resume performance of its
obligations under this Agreement, that Party shall give the other Party written
notice to that effect; and
(e)    The Force Majeure was not caused by or connected with any negligent or
intentional acts, errors, or omissions, or failure to comply with any law, rule,
regulation, order or ordinance or any breach or default of this Agreement.
12.2    No Extension of Term. In no event will any condition of Force Majeure
extend this Agreement beyond its stated Term. If any condition of Force Majeure
delays a Party’s performance for a time period greater than ninety (90) Days,
the Party not delayed by such Force Majeure may terminate this Agreement,
without further obligation, or extend such period at its sole discretion if the
Party delayed by such Force Majeure is exercising due diligence in its efforts
to cure the condition of Force Majeure.
12.3    Impact on Payments. In no event shall Dominion pay Westmoreland the
Energy Purchase Price and Fixed Payment during a Force Majeure Period (which,
for the purpose of this Article 12, means the period of time beginning with the
date designated in Westmoreland's notice provided pursuant to 12.1(a) hereof and
ending with Westmoreland's notice provided pursuant to Section 12.1(d) hereof.
ARTICLE 13    

TAXES
13.1    Taxes. All present or future federal, state, municipal or other lawful
taxes applicable by reason of the sale of Substitute Energy shall be paid by
Westmoreland.
ARTICLE 14    

CHOICE OF LAW
14.1    Choice of Law. This Agreement shall be interpreted, construed and
governed by the laws of the Commonwealth of Virginia without regard to its
conflict of law rules. The Parties hereby submit to the jurisdiction of courts
located in, and venue is hereby stipulated to be in, Richmond, Virginia.
ARTICLE 15    

MISCELLANEOUS PROVISIONS
15.1    Assignment. Neither Party shall assign this Agreement or any portion
thereof without the prior written consent of the other Party which consent shall
not be unreasonably withheld;


12

--------------------------------------------------------------------------------





provided, however, such consent shall not be required prior to an assignment to
a parent, subsidiary or affiliated entity; but provided, further that:
(a)    No assignment shall impair any security given by Westmoreland hereunder;
provided that if, as of the time of such assignment, Westmoreland has posted an
irrevocable, direct pay letter of credit with Dominion pursuant to Section 11.2
(a) (Form of Security), an assignee may provide a letter of credit in the same
amount and from equivalent or better issuer quality or provide a corporate
guaranty subject to the provisions of Section 11.2(c) in substitution for the
letter of credit theretofore posted by Westmoreland hereunder; and
(b)    Unless expressly agreed by the other Party, no assignment, whether or not
consented to, shall relieve the assignor of its obligations hereunder in the
event its assignee fails to perform.
15.2    Amendment. This Agreement, including the appendices hereto, can be
amended only by mutual agreement between the Parties in writing.
15.3    No Waiver. The failure of either Party to insist in any one or more
instances upon strict performance of any provisions of this Agreement, or to
take advantage of any of its rights hereunder, shall not be construed as a
waiver of any such provisions or the relinquishment of any such right or any
other right hereunder, which shall remain in full force and effect.
15.4    Headings. The headings contained in this Agreement are used solely for
convenience and do not constitute a part of the agreement between the Parties
hereto, nor should they be used to aid in any manner in the construction of this
Agreement.
15.5    Not for Benefit of Third Parties. This Agreement is intended solely for
the benefit of the Parties. Nothing in this Agreement shall be construed to
create any duty to, or standard of care with reference to, or any liability to,
any person not a Party to this Agreement.
15.6    No Joint Venture. This Agreement shall not be interpreted or construed
to create an association, joint venture, or partnership between the Parties or
to impose any partnership obligation or liability upon either Party. Neither
Party shall have any right, power or authority to enter into any agreement or
undertaking for, or act on behalf of, or to act as or be an agent or
representative of, or to otherwise bind, the other Party.
15.7    Survival. Cancellation, expiration or earlier termination of this
Agreement shall not relieve the Parties of obligations that, by their nature,
should survive such cancellation, expiration or termination, including, without
limitation, warranties, remedies, promises of indemnity and confidentiality.
15.8    Waiver of Consequential Damages. Neither Party shall be liable to the
other Party for any special, incidental, indirect or consequential damages.
15.9    Indemnification. The Parties agree to indemnify and hold each other
harmless from and against all claims, demands, losses, liabilities and expenses
(including reasonable attorneys’


13

--------------------------------------------------------------------------------





fees) for personal injury or death to persons and damage to each other’s
property or facilities or the property of any other person or entity to the
extent arising out of, resulting from or caused by their negligent or
intentional acts, errors, or omissions.
ARTICLE 16    

STATUTORY AND REGULATORY CHANGES
16.1    Disallowance. The Parties recognize and hereby agree that if any
federal, state or municipal government or regulatory authority, including,
without limitation, the SCC or the NCUC, should for any reason enter an order,
modify its rules, or take any action whatsoever, having the effect of
disallowing Dominion the recovery from its customers of all or any portion of
the payments for Substitute Energy hereunder (hereinafter referred to as the
"Disallowance") (except where such disallowance is due to Dominion’s failure to
seek recovery or comply with procedural requirements governing recovery of such
costs), then:
a)    If the Disallowance occurs for payments made after the Effective Date, all
future payments for Substitute Energy shall not exceed the amount unaffected by
the Disallowance. Further, Westmoreland shall repay the full amount of the
Disallowance with Interest by one (1) year from the date of such Disallowance.
The Parties obligate themselves to all good faith efforts to establish, if
practicable, an appeal and overruling of the Disallowance or a superseding
order, approval of modified rules or tariffs, or other action so as to allow
timely resumption of full, or failing that, adjusted payments hereunder.
16.2    Mobile Sierra. Neither Party shall seek, nor shall they support any
third party in seeking, to prospectively or retroactively revise the rates,
terms or conditions of service of this Agreement through application or
complaint to FERC pursuant to the provisions of Section 205, 206 or 306 of the
Federal Power Act, or any other provisions of the Federal Power Act, absent
prior written agreement of the Parties. Further, absent the prior agreement in
writing by both Parties, the standard of review for changes to the rates, terms
or conditions of this Agreement proposed by a Party, a non-party or the FERC
acting sua sponte shall be the "public interest" application of the "just and
reasonable" standard of review set forth in United Gas Pipe Line Co. v. Mobile
Gas Service Corp., 350 U.S. 332 (1956) and Federal Power Commission v. Sierra
Pacific Power Co., 350 U.S. 348 (1956), and clarified by Morgan Stanley Capital
Group, Inc. v. Public Util. Dist. No. 1 of Snohomish, 554 U.S. 527 (2008).
ARTICLE 17    

ENTIRETY
17.1    Entirety of Agreement. This Agreement is intended by the Parties as the
final expression of their Agreement and is intended also as a complete and
exclusive statement of the terms of their Agreement with respect to the energy
sold and purchased hereunder. All prior written or oral understandings, offers
or other communications of every kind pertaining to the sale of energy hereunder
between the Parties or their respective predecessors-in-interest are hereby
abrogated and withdrawn (including the original Substitute Energy Agreement).


14

--------------------------------------------------------------------------------







[Signature page follows.]


15

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Parties have caused this Substitute Energy Purchase
Agreement to be executed as of the Effective Date.


WESTMORELAND PARTNERS a Virginia general partnership
BY: its general partners:
WESTMORELAND-ROANOKE VALLEY, L.P. a Delaware limited partnership,
By: WEI Roanoke Valley, its general partner            
By: _/s/ Jennifer Grafton_______            Name: Jennifer Grafton
Title:    Director
AND:
WESTMORELAND-NORTH CAROLINA POWER, L.L.C., a Virginia limited liability company
By: _/s/ Jennifer Grafton_______        
Name: Jennifer Grafton
Title:    Director
VIRGINIA ELECTRIC AND POWER COMPANY
By: _/s/ Katherine Curtis_______            
Name: Katherine Curtis
Title:    SVP Power Generation


Signature Page to the Substitute Energy Purchase Agreement

--------------------------------------------------------------------------------






SCHEDULE A


PRICING


I.
VARIABLE ENERGY PRICING:





For any Substitute Energy up to the Substitute Energy Cap, the Energy Purchase
Price per kWh for Substitute Energy shall be equal to sum of the Escalating
Energy Component and the Non-Escalating Energy Component where:


The initial "Escalating Energy Component" equals 0.636 cents/kWh for the period
April 1, 2017 through March 31, 2018. This price shall be increased or
decreased, as appropriate on each April 1st thereafter, as follows:
    
0.636 cents/kWh shall be multiplied by a fraction, the numerator of which is the
Gross Domestic Product Implicit Price Deflator Index (the "GDPIPD") for the
previous Year (as specified by the US Department of Commerce, or such other
organization as the Parties may mutually agree), and the denominator of which is
the GDPIPD for Year 2016.


The "Non-Escalating Energy Component" equals 0.900 cents/kWh.


II.
FIXED PRICING



The "Fixed Payment" shall be payable monthly and shall be the product of (i)
200,000 kW, (ii) the Fixed Unit Price, and (iii) the number of Days in the
Month.


Where, the "Fixed Unit Price" equals:


For 2017:    57.8470 cents/kW-Day
For 2018:     58.3647 cents/kW-Day
For 2019:     51.1992 cents/kW-Day







--------------------------------------------------------------------------------











SCHEDULE B
MONTHLY MAXIMUMS (MWHs)


YEAR
MONTH
SUBSTITUTE ENERGY SOLD TO DOMINION
2017
June
144,000
 
July
148,800
 
August
148,800
 
September
144,000
 
October
21,370
 
November
144,200 *
 
December
148,800
2018
January
148,800
 
February
134,400
 
March
148,600 *
 
April
144,000
 
May
148,800
 
June
144,000
 
July
148,800
 
August
148,800
 
September
140,800
 
October
0
 
November
144200 *
 
December
148,800
2019
January
148,800
 
February
134,400
 
March
111,360



*Includes day light savings time adjustment



